UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1867



FREDERICK DARDEN,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00428-REP)


Submitted:   December 13, 2007          Decided:     December 18, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Darden, Appellant Pro Se. Robert P. McIntosh, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Frederick   Darden   appeals   the   district   court’s      order

dismissing his Federal Tort Claims Act complaint. We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.            Darden v. United

States,   No.   3:07-cv-00428-REP   (E.D.   Va.   Aug.   24,   2007).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -